EXHIBIT 10.3

CONFIDENTIAL TREATMENT

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

[ex10-3logo.jpg]

 

EXCLUSIVE PATENT LICENSE AGREEMENT

 

THIS EXCLUSIVE PATENT LICENSE AGREEMENT (this “Agreement”) is made by and
between Regents of the University of Minnesota, a constitutional corporation
under the laws of the state of Minnesota, having a place of business at 200 Oak
Street, SE, Suite 280, Minneapolis, Minnesota 55445 (the “University”), and the
Licensee identified below. The University and the Licensee agree that:

 

The Terms and Conditions of Exclusive Patent License attached hereto as Exhibit
A (the “Terms and Conditions”) are incorporated herein by reference in their
entirety. In the event of a conflict between provisions of this Agreement and
the Terms and Conditions, the provisions in this Agreement shall govern.
Capitalized terms used in this Agreement without definition shall have the
meanings given to them in the Terms and Conditions. The section numbers used in
the parentheses below correspond to the section numbers in the Terms and
Conditions.

 

1.           Licensee: Arno Therapeutics, Inc., a corporation under the laws of
the state of Delaware, having a place of business at 200 Route 31 North, Suite
104, Flemington, NJ 08822.

 

2.           Field(s) of Use: All products and processes contemplated by the
Licensed Patent Application.

 

3.           Territory: Any country or territory where issued and unexpired
Licensed Patents and/or Licensed Patent Applications exist.

 

4.           Effective Date: Date of the last signature of the Agreement.

 

5.           Licensed Technology:

 

5.1           Licensed Patents(s): None as of the Effective Date

 

1

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

5.2           Licensed Patent Applications:

 

Application No.   Country   Filing Date   Title 61/639,407   US   27 April 2012
  Breast Cancer Prognosis 13/843,482   US   15 March 2013   Breast Cancer
Prognosis PCT/US2013/032677   PCT   15 March 2013   Breast Cancer Prognosis

 

6.           Patent-Related Expenses: The Licensee shall reimburse the
University for Patent-Related Expenses incurred before and during the Term as
provided in section 6.3 of the attached Terms and Conditions. The amount of
Patent-Related Expenses incurred before the Term shall not exceed $[***].

 

7.           Sublicense Rights: Yes

 

8.           Federal Government Rights: Yes

 

9.           Performance Milestones : The Licensee shall achieve the following
milestones:

 

[***] 

 

10.         Commercialization Reports: Within 30 days of 31 December of each
year, Licensee shall deliver written commercialization reports to the University
as provided in section 5.4 of the Terms and Conditions.

 

11.         Payments: All amounts are non-refundable, and payable as defined
below or as specified in the University’s invoice.

 

11.1         Upfront Payment: [***] dollars ($[***]), payable within five (5)
business days after the Effective Date.

 

11.2         Annual Maintenance Fee: [***] dollars ($[***]), payable on each
anniversary of the Effective Date.

 

11.3         Document Fee: NONE.

 

11.4         Running Royalties and Annual Minimums.

 

2

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

11.4.1 Subject to subsection 11.4.2, the Licensee shall pay the University a
royalty of [***] percent ([***]%) of the Net Sales Amount on sales of Licensed
Product by Licensee and its Sublicenses, determined and payable as provided in
section 6.4 of the Terms and Conditions. Licensee’s obligation to pay royalties
on sales of Licensed Products shall terminate on a Licensed Product-by-Licensed
Product and country-by-country basis upon the first date when there is no longer
a valid claim under a Licensed Patent and/or Licensed Patent Application
covering such Licensed Product in the country in which such Licensed Product is
either made or sold.

 

11.4.2 The annual minimum amount of Royalties owed by the Licensee under
subsection 11.4.1 shall be [***] dollars ($[***]). This annual minimum amount
shall only be due once a Licensed Product is approved by the FDA and marketed.

 

11.5         Sublicense Fees. Within thirty (30) days after the last day of each
calendar quarter, during the term of this Agreement and the Post-Termination
Period, the Licensee shall pay to the University [***] percent ([***]%) of all
Sublicense Revenues as earned by the Licensee during such quarter.

 

11.6         Other Payments: When commercial sales of a Licensed Product reach
cumulative sales greater than [***] dollars ($[***]), Licensee shall pay the
University a one-time payment of [***] ($[***]) dollars, in addition to any
royalties due.

 

11.7         Equity: NONE.

 

11.8         Transfer Payment: [***] dollars ($[***]), payable as provided in
section 12.5 of the Terms and Conditions, if at the time of the transfer or
change of control Licensee has an ongoing or completed clinical study intended
for the registration of onapristone in patients with breast cancer, that
includes or is aided by a companion diagnostic based on the progesterone
receptor gene signature technology.

 

11.9         Administrative Handling Fee: [***] dollars ($[***]), payable as
provided in subsection 8.1.1 of the Terms and Conditions.

 

11.10       Interest Rate: [***] percent ([***]%) per annum.

 

11.11       Other: NONE.

 

12.         Licensee’s Address for Notice (§12.13). Notices will be sent to the
Licensee at:

 

Arno Therapeutics Inc.

Attn: Dr. Alex Zukiwski, Chief Medical Officer

200 Route 31 North

Suite 104

Flemington, NJ 08822

 

3

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Email: az@arnothera.com

 

13.         Licensee’s Contact Person for Patent Prosecution Consultation
(§4.2.1). The University will, as set forth in this Agreement, communicate with
the contact person named below with respect to patent prosecution and
maintenance: (Upon ten (10) days prior written notice to the University, the
Licensee may change the person designated below.)

 

Arno Therapeutics Inc.

Attn: Dr. Alex Zukiwski, Chief Medical Officer

200 Route 31 North

Suite 104

Flemington, NJ 08822

Email: az@arnothera.com

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement.

 

Regents of the University of Minnesota   Arno Therapeutics, Inc.           By:
/s/ Richard Huebsch   By: /s/ Glenn R. Mattes   Richard Huebsch     Glenn. R.
Mattes   Associate Director     Chief Executive Officer   Office for Technology
Commercialization                 Date: February 21, 2014   Date: February 26,
2014

 

 

4

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

[ex10-3logo.jpg]

 

EXHIBIT A

Terms and Conditions

Exclusive Patent License Agreement

 

These terms and conditions to the Exclusive Patent License Agreement (“Terms and
Conditions”) govern the grant of license by Regents of the University of
Minnesota (“University”) to the Licensee identified in the Exclusive Patent
License Agreement (the “EPLA”). These Terms and Conditions are incorporated by
reference into the EPLA. All section references in these Terms and Conditions
refer to provisions in these Terms and Conditions unless explicitly stated
otherwise.

 

1.           Definitions. For purposes of interpreting this Agreement, the
following terms have the following meanings:

 

1.1           “Affiliate” means an entity that controls the Licensee or the
Sublicensee, as the case may be, is controlled by the Licensee or Sublicensee,
or along with the Licensee or Sublicensee, is under the common control of a
Third Party. An entity shall be deemed to have control of the controlled entity
if it owns, directly or indirectly, fifty percent (50%) or more of the
outstanding voting securities of the controlled entity.

 

1.2           “Commercial Sale” means a bona fide sale, use, lease, transfer or
other disposition for value of a Licensed Product by the Licensee or a
Sublicensee to a Third Party that is not an Affiliate of the Licensee.

 

1.3           “EMA” means the European Medicines Agency.

 

1.4           “FDA” means the United States Food and Drug Administration.

 

1.5           “Field of Use” means the field(s) of use described in section 2 of
the EPLA.

 

1.6           “Inventor(s)” shall mean the persons named as inventors in the
Licensed Patents or Licensed Patent Applications.

 

1.7           “Licensed Patent” means the patent(s) described in section 5.1 of
the EPLA, together with any issued and unexpired patent(s) issued during the
Term that arose out of a Licensed Patent Application. “Licensed Patent” also
means any reissues or reexaminations of a Licensed Patent that contain one or
more claims directed to Licensed Technology.

 

A-1

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1.8           “Licensed Patent Application” means the pending patent
application(s) described in section 5.2 of the EPLA. “Licensed Patent
Application” also means any related applications including, continuations,
continuations-in-part, and divisionals of a Licensed Patent Application.

 

1.9           “Licensed Product” means any product or good in the Field of Use
that is made by, made for, sold, transferred, or otherwise disposed of by the
Licensee or its Sublicensees during the Term and the Post-termination Period and
that, but for the granting of the rights set forth in this Agreement, would (i)
infringe (including under the doctrine of equivalents) one or more issued and
valid claims in a Licensed Patent; or (ii) is covered by one or more claims in a
Licensed Patent Application, or any product or good that is made using a process
or method that, but for the granting of rights set forth in this Agreement,
would (i) infringe (including under the doctrine of equivalents) one or more
issued and valid claims in a Licensed Patent; or (ii) is covered by one or more
claims in a Licensed Patent Application. For purposes of this Agreement, claims
in a Licensed Patent Application are to be treated as if they were allowed as
proposed until such time as such claim is disallowed, withdrawn or otherwise no
longer the subject of a Licensed Patent Application. “Licensed Product” also
means any service provided by or for the Licensee or its sublicensees, but for
the granting of the rights set forth in this Agreement, would (i) infringe
(including under the doctrine of equivalents) one or more claims in a Licensed
Patent; or (ii) is covered by one or more claims in a Licensed Patent
Application.

 

1.10         “Licensed Technology” means, collectively, the inventions claimed
in each Licensed Patent and each Licensed Patent Application.

 

1.11         “Licensee” means the entity identified in section 1 of the EPLA.

 

1.12         “Net Sales Amount” means the gross amount invoiced for a Commercial
Sale of a Licensed Product minus (i) all trade, quantity, and cash discounts
actually allowed, (ii) all credits and allowances actually granted due to
rejections, returns, billing errors, and retroactive price reductions, (iii)
applicable tariffs and duties, (iv) applicable excise, sale and use taxes, and
(v) transportation and transportation insurance, packaging (for shipping
purposes only) and freight charges. Notwithstanding any provision of this
Agreement to the contrary, if the Licensee or a Sublicensee sells, leases,
transfers or otherwise disposes of a Licensed Product to an Affiliate, the “Net
Sales Amount” for such transaction shall equal (a) the amount the Licensee or
the Sublicensee, as the case may be, generally charges non-Affiliate third
parties a similar transaction for the Licensed Product or (b) if the Licensee or
the Sublicensee does not offer to sell the Licensed Product to the public, the
amount charged by the Licensee or the Sublicensee for a product of similar kind,
quality, and quantity. In the event that a Licensed Product is sold in
combination with another product, Net Sales Amount, for purposes of calculating
royalty payments on the combination product, shall be calculated by multiplying
the Net Sales Amount on sale of that combination product by the fraction A/B,
where A is the gross selling price of the Licensed Product sold separately and B
is the gross selling price of the combination product; provided, however, that
in no event shall the Net Sales Amount attributed to the Licensed Product in
such combination product be less than the Net Sales Amount of such Licensed
Product sold separately. In the event that no such separate sales are made by
Licensee (or a Sublicensee), Net Sales Amount for royalty determination shall be
calculated by multiplying Net Sales Amount of the combination by the fraction
C/(C+D) where C is the fully allocated cost of the Licensed Product and D is the
fully allocated cost of other components, such standard costs being determined
using Licensee’s (or Sublicensee’s, as applicable,) standard accounting
procedures.

 

A-2

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1.13         “Patent-Related Expenses” means costs and expenses (including
out-of-pocket attorneys’ fees, patent agent fees and governmental filing fees)
that the University incurred in prosecuting and maintaining the Licensed
Technology during the period preceding the Effective Date.

 

1.14         “Performance Milestone” means an act or event specified in section
5.1 and described in section 9 of the EPLA.

 

1.15         “Post-termination Period” means the one hundred eighty (180) day
period commencing on the date of termination or expiration of the Term.

 

1.16         “Sublicensee” means a Third Party not Affiliated with Licensee to
which the Licensee grants, a sublicense of the rights granted to it hereunder.

 

1.17         “Sublicense Revenues” means all revenue, in whatever form but
excluding Sublicense Royalties, earned by the Licensee in consideration of its
granting a Third Party a sublicense to any of its rights under this Agreement,
including, without limitation, receipt of annual milestone attainment,
sublicense issuance, maintenance or up-front payments, or technology access fee;
and issuance of securities or real, personal or intangible property.

 

1.18         “Sublicense Royalties” means a royalty paid to the Licensee that is
earned on Commercial Sales of Licensed Products by Sublicensees and that is
determined as percentage of the Net Sales Amount of such Commercial Sale or as a
per unit amount by the Sublicensee.

 

1.19         “Termination Fee” means the sum of [***] dollars ($[***]).

 

1.20         “Territory” means the geographical area described in section 3 of
the EPLA.

 

1.21         “Third Party” means any party other than the University or
Licensee.

 

1.22         “Transfer Payment” means the payment to be made by the Licensee to
the University specified in section 12.5 and described in section 11 of the
EPLA.

 

A-3

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

2.           Term. The term of this Agreement commences on the Effective Date as
defined in section 4 of the EPLA and, unless terminated earlier as provided in
section 8, expires on the date on which both no Licensed Patent is active in the
Territory and no Licensed Patent Application is pending in the Territory (the
“Term”).

 

3.           Grant of License.

 

3.1           Licensee’s Rights.

 

3.1.1           Subject to the terms and conditions of this Agreement, the
University hereby grants to the Licensee, and the Licensee hereby accepts, an
exclusive license to practice under the Licensed Patents and Licensed Patent
Applications, to make (including to have made on its behalf), use, offer to sell
or sell (including to have sold on its behalf), offer to lease or lease
(including to have leased on its behalf), import, or otherwise offer to dispose
or dispose of Licensed Products in the Territory. No provision of this Agreement
is to be construed to grant the Licensee, by implication, estoppel or otherwise,
any rights (other than the rights expressly granted it in this Agreement) to the
Licensed Technology, a Licensed Patent or Licensed Patent Application, or to any
other University-owned technology, patent applications, or patents.

 

3.1.2           The Licensee shall not sublicense its rights under this
Agreement, unless otherwise provided in section 7 of the EPLA. If so provided,
the Licensee may sublicense it rights under this Agreement only as follows: the
Licensee shall deliver to the University a true, correct, and complete copy of
the sublicense agreement or other agreement under which the Licensee purports or
intends to grant such sublicense rights within ten (10) days after the execution
of such agreement. The Licensee shall not enter into such agreement if the terms
of the agreement are inconsistent in any respect with the terms of this
Agreement, including without limitation, sections 5.2 - 5.6, 6.5, 8.3, 9.5,
10.4, and 11.3. Any sublicense made in violation of this subsection is void and
constitutes an event of default under subsection 8.1.1.

 

3.2           The United States Government’s Rights. If the University indicated
in section 8 of the EPLA that the United States federal government funded the
development, in whole or in part, of the Licensed Technology, then (i) the
federal government may have certain rights in and to the Licensed Technology as
those rights are described in Chapter 18, Title 35 of the United States Code and
accompanying regulations, including Part 401, Chapter 37 of the Code of Federal
Regulations, and (ii) the parties’ rights and obligations with respect to the
Licensed Technology, including the grant of license set forth in subsection
3.1.1, are subject to the applicable terms of these laws and regulations.

 

A-4

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

3.3           The University’s Rights. The University retains an irrevocable,
world-wide, royalty-free, non-exclusive right to use the Licensed Technology for
teaching, research and educational purposes. The University shall have the right
to sublicense its rights under this section to one or more non-profit academic
or research institutions. The University shall have the specific right to use
the Licensed Technology in research projects sponsored by for-profit entities.
However, notwithstanding anything to the contrary contained in this Agreement,
in no event shall the University grant to any commercial or for-profit entity
any right to offer to sell, sell, make, have made, or use the Licensed
Technology. Furthermore, in no event shall the Inventors use the Licensed
Technology in research projects sponsored by for-profit entities for a period of
three (3) years from the Effective Date of this Agreement if (i) the research
project relates to the further development or improvement of the Licensed
Technology, and (ii) Licensee has agreed to provide complete funding for the
research project. The foregoing sentence applies only so long as such Investors
are employees of the University during such 3-year period. The University shall
have the right to sublicense its rights under this section to one or more
non-profit academic or research upon request by such institutions after
notifying Licensee of University's intent to grant such sublicense.

 

4.           Applications and Patents.

 

4.1           Pre-EPLA Patent Filings. The Licensee acknowledges that it has
reviewed each Licensed Patent and each Licensed Patent Application and that it
will not dispute the inventorship, validity, or enforceability of any of the
claims made in a Licensed Patent or a Licensed Patent Application. The Licensee
further represents that as of the Effective Date, it has not and does not
manufacture, have manufactured, offer to sell, sell, offer to lease, lease, or
import (a) any product or good that infringes (including under the doctrine of
equivalents) a claim in any Licensed Patent or Licensed Patent Application, or
(b) any product or good that is made using a process or machine that infringes
(including under the doctrine of equivalents) a claim in a Licensed Patent or
Licensed Patent Application.

 

4.2           Patent Application Filings during the Term of this Agreement.

 

4.2.1           The University and the Licensee shall consult with each other to
determine in which countries patent application(s) will be filed and prosecuted
with respect to the Licensed Technology; provided, however, that the University
shall file and prosecute such patent applications in any country so determined
by the Licensee. The University shall retain counsel of its choice to file and
prosecute such patent applications. The University shall inform the Licensee of
the status of the prosecution of the patent application, including delivering to
the Licensee pertinent notices, written and oral communications with
governmental officials, and documents, and shall consult with the Licensee on
the prosecution of the patent application(s). The parties shall cooperate with
each other in the filing and prosecution of all patent applications with respect
to the Licensed Technology. In furtherance of the foregoing, the Licensee shall
notify the University, in writing, of the individual whom the Licensee has
designated to consult and cooperate as provided in this subsection and is
identified in section 13 of the EPLA. The Contact Person shall respond to the
University’s request for consultation and cooperation on a pending matter within
five business days or sooner as may be required under the circumstances. If the
Contact Person fails to respond in such time period, the University, exercising
its own judgment and discretion, may respond to the matter as it deems
appropriate. Except as provided in subsection 4.2.2, the Licensee shall
reimburse the University for all Patent-Related Expenses as provided in section
6.3 and in section 6 of the EPLA.

 

A-5

 



 

4.2.2           The grant of license in section 3.1 shall extend to and include
any patent applications and issued patents filed and prosecuted in accordance
with subsection 4.2.1. However, the grant of license in section 3.1 and the
definition of Territory in section 1.16 shall not extend to or include any
country in which Licensee elects, in writing to the University, not to pay or
reimburse the payment of the cost, in whole or in part, to seek or maintain
intellectual property protection.

 

4.2.3           Subject to subsection 4.2.2, no provision of this Agreement
limits, conditions, or otherwise affects the University’s right to prosecute a
patent application with respect to the Licensed Technology in any country. The
University retains the sole and exclusive right to file or otherwise prosecute a
patent application with respect to the Licensed Technology; provided, however,
that the University shall file and prosecute a patent application with respect
to the Licensed Technology in any country that the Licensee determines in
accordance with subsection 4.2.1. In no event shall the Licensee file a patent
application with respect to the Licensed Technology. The Licensee shall
cooperate with the University in the filing and prosecution of all patent
applications with respect to the Licensed Technology.

 

4.3           Rights in the Licensed Patents and Licensed Patent Applications.
No provision of this Agreement grants the Licensee any rights, titles, or
interests (except for the grant of license in subsection 3.1.1) in the Licensed
Patents or Licensed Patent Applications, notwithstanding the Licensee’s payment
of all or any portion of the patent prosecution, maintenance, and related costs.

 

5.           Commercialization.

 

5.1           Commercialization and Performance Milestones. The Licensee shall
use its commercially reasonable efforts, consistent with sound and reasonable
business practices and judgment, to commercialize the Licensed Technology and to
manufacture and offer to sell and sell Licensed Products as soon as practicable
and to maximize sales thereof. The Licensee shall perform, or shall cause to
happen or be performed, as the case may be, all the performance milestones
described in section 9 of the EPLA.

 

A-6

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

5.2           Covenants Regarding the Manufacture of Licensed Products. The
Licensee hereby covenants and agrees that the manufacture, use, sale, or
transfer of Licensed Products shall comply with all applicable federal and state
laws, including all federal export laws and regulations. The Licensee hereby
further covenants and agrees that, pursuant to and to the extent required by 35
United States Code Section 204, it shall, and it shall cause each Sublicensee,
to substantially manufacture in the United States of America all products
embodying or produced through the use of an invention that is subject to the
rights of the federal government of the United States of America.

 

5.3           Export and Regulatory Compliance. The Licensee understands that
the Arms Export Control Act (AECA), including its implementing International
Traffic In Arms Regulations (ITAR,) and the Export Administration Act (EAA),
including its Export Administration Regulations (EAR), are some (but not all) of
the laws and regulations that comprise the U.S. export laws and regulations.
Licensee further understands that the U.S. export laws and regulations include
(but are not limited to): (i) ITAR and EAR product/service/data-specific
requirements; (ii) ITAR and EAR ultimate destination-specific requirements;
(iii) ITAR and EAR end user-specific requirements; (iv) Foreign Corrupt
Practices Act; and (v) antiboycott laws and regulations. The Licensee shall
comply with all then-current applicable export laws and regulations of the U.S.
Government (and other applicable U.S. laws and regulations) pertaining to the
Licensed Products (including any associated products, items, articles, computer
software, media, services, technical data, and other information). The Licensee
certifies that it shall not, directly or indirectly, export (including any
deemed export), nor re-export (including any deemed re-export) the Licensed
Products (including any associated products, items, articles, computer software,
media, services, technical data, and other information) in violation of U.S.
export laws and regulations or other applicable U.S. laws and regulations. The
Licensee shall include an appropriate provision in its agreements with its
authorized Sublicensees to assure that these parties comply with all
then-current applicable U.S. export laws and regulations and other applicable
U.S. laws and regulations.

 

5.4           Commercialization Reports. Throughout the Term and during the
Post-termination Period, and within thirty (30) days of the date specified in
the schedule set forth in section 10 of the EPLA, the Licensee shall deliver to
the University written reports of the Licensee’s and the Sublicensees’ efforts
and plans to commercialize the Licensed Technology and to manufacture, offer to
sell, or sell Licensed Products.

 

A-7

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

5.5           Use of the University’s Name and Trademarks or the Names of
University Faculty, Staff, or Students. No provision of this Agreement grants
the Licensee or Sublicensee any right or license to use the name, logo, or any
marks owned by or associated with the University or the names, or identities of
any member of the faculty, staff, or student body of the University. The
Licensee shall not use and shall not permit a Sublicensee to use any such logos,
marks, names, or identities without the University’s and, as the case may be,
such member’s prior written approval.

 

5.6           Governmental Markings.

 

5.6.1           The Licensee shall mark all Licensed Products, where feasible,
with patent notice appropriate under Title 35, United States Code.

 

5.6.2           The Licensee is responsible for obtaining all necessary
governmental approvals for the development, production, distribution, sale, and
use of any Licensed Product, at the Licensee’s expense, including, without
limitation, any safety studies. The Licensee is responsible for including with
the Licensed Product any warning labels, packaging and instructions as to the
use and the quality control for any Licensed Product.

 

5.6.3           The Licensee agrees to register this Agreement with any foreign
governmental agency that requires such registration, and the Licensee shall pay
all costs and legal fees in connection with such registration. The Licensee
shall comply with all foreign laws affecting this Agreement or the sale of
Licensed Products.

 

6.           Payments, Reimbursements, Reports, and Records.

 

6.1           Payments. The Licensee shall pay all amounts due under this
Agreement by wire transfer to the University, or any other mutually agreed-upon
method of payment.

 

6.2           Interest. All amounts due under this Agreement shall bear interest
as provided in section 11 of the EPLA on the entire unpaid balance computed from
the due date until the amount is paid.

 

6.3           Reimbursement of Patent-Related Expenses. The Licensee shall pay
invoices for Patent-Related Expenses under this Agreement within thirty (30)
days of its receipt of the University’s invoice. With respect to each invoice,
the University shall specify the date on which the Patent-Related Expense was
incurred and the purpose of the expense (including, as applicable, a summary of
patent attorney services giving rise to the expense); provided, however, the
University is not required to disclose to the Licensee any information that is
protected by the University’s attorney-client privilege. Patent-Related Expenses
incurred as of the Effective Date are set forth in section 6 of the EPLA. The
University reserves the right to require that Licensee provide and maintain a
reasonable advance deposit with the University or some other form of security to
ensure payment of Patent-Related Expenses.

 

A-8

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

6.4           Royalty Payments/Sales Reports. Following the first Commercial
Sale, within sixty (60) days after the last day of the second and fourth
calendar quarters during the Term and the Post-termination Period, the Licensee
shall deliver to the University a written sales report in the form acceptable to
the University, recounting the number and Net Sales Amount (expressed in U. S.
dollars) of all sales, leases, or other dispositions of Licensed Products,
whether made by the Licensee or a Sublicensee, during such semi-annual period.
The Licensee shall deliver such written report to the University even if the
Licensee is not required hereunder to pay to the University a payment for sales,
leases, or other dispositions of Licensed Products during the semi-annual
period. The Licensee shall deliver along with such sales reports its payment for
royalties owed on all Commercial Sales of Licensed Products by the Licensee and
the Sublicensees during such semi-annual period.

 

6.5           Records Retention and Audit Rights.

 

6.5.1           Throughout the Term and the Post-termination Period and for five
(5) years thereafter, the Licensee, at its expense, shall keep and maintain and
shall cause each Sublicensee and each non-affiliated Third Party that
manufactures, sells, leases, or otherwise disposes of Licensed Products on
behalf of the Licensee to keep and maintain complete and accurate records of all
sales, leases, and other dispositions of Licensed Products during the Term and
the Post-termination Period and all other records related to this Agreement.

 

6.5.2           In connection with an audit, the Licensee, upon written request,
shall deliver to the University and its representatives true, correct and
complete copies of all documents and materials (including electronic records)
reasonably relevant to the Licensee’s and Sublicensees’ performance of this
Agreement, including, without limitation, all sublicenses granted.

 

A-9

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

6.5.3           To determine the Licensee’s compliance with the terms of this
Agreement, the University, at its expense (except as set forth in this
subsection), may inspect and audit the Licensee’s records referred to in
subsection 6.5.1 at the Licensee’s address as set forth in this Agreement or
such other location(s) as the parties mutually agree during the Licensee’s
normal business hours. The University’s right to conduct inspections and audits
pursuant to this Section 6.5.3 shall be limited to once in each calendar year.
The Licensee shall cooperate in the audit, including providing at no cost,
commodious space in the Licensee’s place of business for the auditor. The
Licensee shall reimburse the University for all its out-of-pocket expenses to
inspect and audit such records if the University, in accordance with the results
of such inspection and audit, determines that the Licensee has underpaid amounts
owed to the University by at least [***] percent ([***]%) in a reporting period.
The Licensee shall cause each Sublicensee and each non-affiliated Third Party
that manufactures, sells, leases, or otherwise disposes of Licensed Products on
behalf of the Licensee to grant the University a right to inspect and audit the
Sublicensee’s or Third Party’s records substantially similar to the rights
granted the University in this subsection. In connection with, and before the
commencement of, an audit, if the Licensee requests in writing to the
University, then prior to conducting such audit, the Licensee, the University
and the auditor must enter into an agreement prohibiting the auditor and the
University from disclosing the Licensee’s nonpublic, proprietary information to
any Third Party without the Licensee’s prior written consent; provided, however,
that consistent with generally accepted auditing standards and the auditor’s
professional judgment, the auditor may disclose such information to the
University and its agents, counsel, or consultants. The Licensee acknowledges
that such an agreement is adequate to protect its legitimate interests, and the
parties agree that there shall be no additional nondisclosure agreement demanded
as a condition to the commencement of an audit and the University’s exercising
its rights under this subsection.

 

6.6           Currency and Checks. All computations and payments made under this
Agreement shall be in United States dollars. To determine the dollar value of
transactions conducted in non-United States dollar currencies, the parties shall
use the exchange rate for the currency into dollars as reported in the Wall
Street Journal as the New York foreign exchange mid-range rate on the last
business day of the month in which the transaction occurred.

 

7.           Infringement.

 

7.1           If a party learns of substantial, credible evidence that a Third
Party is making, using, or selling a product in the Field of Use in the
Territory that infringes a Licensed Patent, such party shall promptly notify the
other party in writing of the possible infringement and in such notice describe
in detail the information suggesting infringement of the Licensed Patent. Prior
to commencing any action to enforce a Licensed Patent, the parties shall enter
into good faith negotiations on the desirability of bringing suit, the parties
to the action, the selection of counsel, and such other matters as the parties
may agree to discuss. No provision of this Agreement limits, conditions, or
otherwise affects a party’s statutory and common-law rights to commence an
action to enforce a Licensed Patent. In any such action, the parties agree to
cooperate fully with each other and will use reasonable efforts to permit access
to relevant personnel, records, papers, information, samples and specimens
during regular business hours. Any amounts recovered (less amounts actually paid
for reasonable attorney’s fees and legal expenses) by Licensee in any such
action or settlement that constitute compensation for lost profits or sales will
be considered subject to the royalty rate in subsection 11.4.1 of the EPLA. All
other amounts recovered (less amounts actually paid for reasonable attorney’s
fees and legal expenses) by Licensee in such action or settlement shall be
considered subject to the rate for Sublicense Revenues in section 11.5 of the
EPLA.

 

A-10

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

7.2.          If any suit, action or proceeding is brought or commenced against
the Licensee alleging the infringement of a patent or other intellectual
property right owned by a Third Party by reason of the manufacture, use or sale
of Licensed Products, the Licensee shall give the University prompt notice
thereof. If the validity of a Licensed Patent is questioned in such suit, action
or proceeding, the Licensee shall have no right to make any settlement or
compromise which affects the scope, validity, enforceability or otherwise the
Licensed Patent without the University’s prior written approval.

 

8.           Termination.

 

8.1.          By the University.

 

8.1.1           If the Licensee breaches or fails to perform one or more of its
obligations under this Agreement, the University may deliver a written notice of
default to the Licensee. Without further action by a party, this Agreement shall
terminate if (a) the University has not been paid the full amount of the
Administrative Handling Fee set forth in section 11 of the EPLA, and (b) the
default has not been cured in full within either sixty (60) days after the
delivery to the Licensee of the notice of default if the default relates to a
payment or reimbursement obligation under this Agreement, or ninety (90) days
after the delivery to the Licensee of the notice of default if the default
relates to any other matter.

 

8.1.2           The University may terminate this Agreement by delivering to the
Licensee a written notice of termination at least ten (10) days before the date
of termination if the Licensee (i) voluntarily files or has filed against it a
petition under applicable bankruptcy or insolvency laws that the Licensee fails
to have released within sixty (60) days after filing; (ii) proposes any
dissolution, or if a receiver, trustee, custodian, or similar agent is
appointed; or (iii) makes a general assignment for the benefit of creditors.

 

8.1.3           The University may terminate this Agreement immediately by
delivering to the Licensee a written notice of termination if the Licensee or
its agents or representatives commences or maintains an action in any court of
competent jurisdiction or a proceeding before any governmental agency asserting
or alleging, in any respect, the invalidity or unenforceability of any of the
Licensed Technology.

 

A-11

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

8.2           By the Licensee.

 

8.2.1           If the University breaches or fails to perform one or more of
its duties under this Agreement, the Licensee may deliver to the University a
written notice of default. The Licensee may terminate this Agreement by
delivering to the University a written notice of termination if the default has
not cured in full within ninety (90) days of the delivery to the University of
the notice of default.

 

8.2.2           Licensee may, subject to the payment to the University of the
Termination Fee, terminate this Agreement at any time upon written notice of
termination given to the University at least ninety (90) days prior to the date
of such termination and upon the payment of all amounts due to the University
through the effective date of termination.

 

8.3           Post-termination Period. The Licensee shall not use, or permit
others to use, the Licensed Technology or manufacture or have manufactured
Licensed Products after this Agreement terminates. If the Licensee terminates
this Agreement under section 8.2, the Licensee may continue to offer to sell and
sell, offer to lease and lease, and otherwise offer to dispose of or dispose of
Licensed Products in the Territory that were manufactured before such
termination. The Commercial Sales of Licensed Products during the
Post-termination Period shall be governed by the terms of this Agreement,
including the obligation to pay royalties on such Commercial Sales as provided
in this Agreement. If the University terminates this Agreement under section
8.1, after the date of termination, the Licensee shall not offer to sell or
sell, offer to lease or lease, or otherwise offer to dispose of or dispose of a
Licensed Product in the Territory.

 

9.           Indemnification, and Insurance.

 

9.1           The Licensee’s Indemnification. Throughout the Term and
thereafter, the Licensee shall indemnify, defend, and hold the University and
its regents, employees, and agents harmless from all suits, actions, claims,
liabilities, demands, damages, losses, or expenses (including reasonable
attorneys’ and investigative expenses), relating to or arising out of the
Licensee’s exercises or attempt to exercise any of the rights or licenses
granted it under this Agreement, including without limitation, the manufacture,
use, lease, sale, or other disposition of a Licensed Product or the Licensee’s
breach of any term of this Agreement.

 

9.2           The University’s Indemnification. Subject to the limitations on
liability set forth in section 11, throughout the Term and thereafter, the
University shall indemnify, defend, and hold the Licensee and its directors,
employees, and agents harmless from all suits, actions, claims, liabilities,
demands, damages, losses, or expenses (including reasonable attorneys’ and
investigative expenses) relating to or arising out of the University’s breach of
any term of this Agreement.

 

A-12

 

  

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.



 

9.3           The Licensee’s Insurance.

 

9.3.1      Throughout the Term, or during such other period as the parties agree
in writing, the Licensee shall maintain, and shall cause each Sublicensee to
maintain, in full force and effect comprehensive general liability (“CGL”)
insurance, with single claim limits acceptable to the University. Such insurance
policy shall include coverage for claims that may be asserted by the University
against the Licensee under section 9.1 and for claims by a Third Party against
the Licensee or the University arising out of the purchase or use of a Licensed
Product. Such insurance policy must (i) name the University as an additional
insured if the University so requests in writing and (ii) require the insurer to
deliver written notice to the University at the address set forth in section
12.13, at least thirty (30) days before the termination of the policy. Upon
receipt of the University’s written request, the Licensee shall deliver to the
University a copy of the certificate of insurance for such policy.

 

9.3.2      The provisions of subsection 9.3.1 do not apply if the University
agrees in writing to accept the Licensee’s or a Sublicensee’s, as the case may
be, self-insurance plan as adequate insurance.

 

9.4           Sublicensees. The Licensee shall cause each Sublicensee to
indemnify the University to the substantially the same extent as the indemnity
provided by Licensee in favor of the University in section 9.1.

 

10.         Warranties.

 

10.1         Authority. Each party represents and warrants to the other party
that it has full corporate power and authority to execute, deliver, and perform
this Agreement, and that no other corporate proceedings by such party are
necessary to authorize the party’s execution or delivery of this Agreement.

 

10.2         University Representations. The University represents and warrants
to Licensee that, to the knowledge of either (i) the University’s Office for
Technology Commercialization or (ii) with respect to Section 10.2.3 only, the
Inventors, as of the Effective Date:

 

10.2.1    there are no outstanding agreements, assignments or encumbrances in
existence inconsistent with the provisions of this Agreement;

 

A-13

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

10.2.2    the University owns or possesses all right, title and interest in and
to the Licensed Patents and Licensed Patent Applications, including all
inventions claimed therein;

 

10.2.3    it has received no written notice of claims, pending or threatened, of
infringement, interference or invalidity regarding, any part or all of the
Licensed Technology; and

 

10.2.4    all of the inventors named in the Licensed Patent Applications who are
University employees have assigned, or are under an obligation to assign, to the
University of their right, title and interest in the inventions claimed therein.

 

10.3         Disclaimers.

 

10.3.1    EXCEPT FOR THE EXPRESS WARRANTY SET FORTH ABOVE IN SECTION 10.1 AND
10.2, THE UNIVERSITY DISCLAIMS AND EXCLUDES ALL WARRANTIES, EXPRESS AND IMPLIED,
CONCERNING THE LICENSED TECHNOLOGY, EACH LICENSED PATENT, EACH LICENSED PATENT
APPLICATION, AND EACH LICENSED PRODUCT, INCLUDING, WITHOUT LIMITATION,
WARRANTIES OF NON-INFRINGEMENT, OF MERCHANTABILITY AND OF FITNESS FOR A
PARTICULAR PURPOSE.

 

10.3.2    The University expressly disclaims any warranties concerning and makes
no representations:

 

(i)that the Licensed Patent Applications will be allowed or granted or that a
patent will issue from any Licensed Patent Application;

(ii)concerning the validity, enforceability, interpretation of claims or scope
of any Licensed Patent; or

(iii)that the exercise of the rights or licenses granted to the Licensee under
this Agreement will not infringe a Third Party’s patent or violate its
intellectual property rights.

 

10.4         Sublicensees - Warranties. The Licensee shall cause each
Sublicensee to give the University warranties and disclaimers and exclusions of
warranties substantially similar to the warranty and disclaimers and exclusions
of warranties in favor of the University in section 10.1 and subsections 10.2.1
and 10.2.2.

 

A-14

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

11.         Damages.

 

11.1         Remedy Limitation. EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, THE UNIVERSITY SHALL NOT BE LIABLE FOR (A) PERSONAL INJURY OR PROPERTY
DAMAGES (EXCEPT TO THE EXTENT OF THE UNIVERSITY’S WILLFUL, WANTON, OR
INTENTIONAL ACTS) OR (B) LOST PROFITS, LOST BUSINESS OPPORTUNITY, INVENTORY
LOSS, WORK STOPPAGE, LOST DATA OR ANY OTHER RELIANCE OR EXPECTANCY, DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, OF ANY KIND.

 

11.2         Damage Cap. THE UNIVERSITY’S TOTAL LIABILITY FOR THE BREACH OR
NONPERFORMANCE OF THIS AGREEMENT SHALL NOT EXCEED THE AMOUNT OF PAYMENTS PAID TO
THE UNIVERSITY UNDER THIS AGREEMENT. THIS LIMITATION APPLIES TO CONTRACT, TORT,
AND ANY OTHER CLAIM OF WHATEVER NATURE.

 

11.3         Sublicensees - Damages. The Licensee shall cause each Sublicensee
to agree to limitations of remedies and damages substantially similar to the
limitations of remedies and damages set forth in sections 11.1 and 11.2.

 

12.         General Terms

 

12.1         Access to University Information.

 

12.1.1    Data Practices Act. The parties acknowledge that the University is
subject to the terms and provisions of the Minnesota Government Data Practices
Act, Minnesota Statutes §13.01 et seq. (the “Act”), and that the Act requires,
with certain exceptions, the University to permit the public to inspect and copy
any information that the University collects, creates, receives, maintains, or
disseminates.

 

12.1.2    Confidentiality. To the extent permitted by law, including as provided
in the Act, the University shall hold in confidence and disclose only to
University employees, agents and contractors who need to know the reports
described in sections 5.4 and 6.4 and the records inspected in accordance with
section 6.5 of the Terms and Conditions. No provision of this Agreement is to be
construed to further prohibit, limit, or condition the University’s right to use
and disclose any information in connection with enforcing this Agreement, in
court or elsewhere.

 

12.2         Amendment and Waiver. The Agreement may be amended from time to
time only by a written instrument signed by the parties. No term or provision of
this Agreement may be waived and no breach excused unless such waiver or consent
is in writing and signed by the party claimed to have waived or consented. No
waiver of a breach is to be deemed a waiver of a different or subsequent breach.

 

A-15

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

12.3         Applicable Law and Forum Selection. The internal laws of the state
of Minnesota, without giving effect to its conflict of laws principles, govern
the validity, construction, and enforceability of this Agreement. A suit, claim,
or other action to enforce the terms of this Agreement may be brought only in
the state or federal courts situated in or having jurisdiction over Hennepin
County, Minnesota. The Licensee hereby submits to the jurisdiction of that court
and waives any objections it may have to that court asserting jurisdiction over
the Licensee or its assets and property.

 

12.4         Assignment and Sublicense. Except as permitted under subsection
3.1.2 and section 12.5 of the Terms and Conditions, the Licensee shall not
assign or sublicense its interest or delegate its duties under this Agreement.
Any assignment, sublicense, or delegation attempted to be made in violation of
this section is void. Absent the consent of all the parties, an assignment or
delegation will not release the assigning or delegating party from its
obligations. The Agreement inures to the benefit of the Licensee and the
University and their respective permitted Sublicensees and trustees.

 

12.5         Change of Control. Notwithstanding section 12.4, the Licensee,
without the prior approval of the University, may assign all, but no less than
all, its rights and delegate all its duties under this Agreement to another if
(i) the Licensee delivers to the University written notice of the proposed
assignment (along with pertinent information about the terms of the assignment
and assignee) at least sixty (60) days before the effective date of the event
described in clause (iii) of this paragraph, (ii) to the extent payable in
accordance with Section 11.8 of the EPLA, pay to the University the Transfer
Payment prior to the effective date of the event described in part iii of this
paragraph, and (iii) the assignment is made as a part of and in connection with
(a) the sale by the Licensee of all or substantially all of its assets to a
single purchaser (or group of affiliated purchasers), (b) the sale, transfer, or
exchange by the shareholders or equity owners of the Licensee of a majority
interest in the Licensee to a single purchaser (or group of affiliated
purchasers), or (c) the merger of the Licensee into another corporation or other
business entity. Any assignment attempted to be made or made in violation of
this subsection is void.

 

12.6         Collection Costs and Attorneys’ Fees. If a party fails to perform
an obligation or otherwise breaches one or more of the terms of this Agreement,
the other party may recover from the non-performing breaching party all its
reasonable costs (including actual attorneys’ and investigative fees) to enforce
the terms of this Agreement.

 

12.7         Consent and Approvals. Except as otherwise expressly provided, in
order to be effective, all consents or approvals required under this Agreement
must be in writing.

 

A-16

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

12.8        Construction. The headings preceding and labeling the sections of
this Agreement are for the purpose of identification only and are not to be
employed or used for the purpose of construction or interpretation of any
portion of the EPLA. As used herein and where necessary, the singular includes
the plural and vice versa, and masculine, feminine, and neuter expressions are
interchangeable.

 

12.9        Enforceability. If a court of competent jurisdiction adjudges a
provision of this Agreement to be unenforceable, invalid, or void, such
determination is not to be construed as impairing the enforceability of any of
the remaining provisions hereof and such provisions will remain in full force
and effect.

 

12.10      Entire Agreement. The parties intend this Agreement (including all
attachments, exhibits, and amendments hereto) to be the final and binding
expression of their contract and agreement and the complete and exclusive
statement of the terms thereof. The Agreement cancels, supersedes, and revokes
all prior negotiations, representations and agreements among the parties,
whether oral or written, relating to the subject matter of this Agreement.

 

12.11      Language and Currency. Unless otherwise expressly provided in this
Agreement and in order to be effective, all notices, reports, and other
documents and instruments that a party elects or is required to deliver to the
other party must be in English, and all notices, reports, and other documents
and instruments detailing revenues and earned under this Agreement or expenses
chargeable to a party must be United States dollar denominated.

 

12.12      No Third-Party Beneficiaries. No provision of this Agreement, express
or implied, is intended to confer upon any person other than the parties to this
Agreement any rights, remedies, obligations, or liabilities hereunder. No
Sublicensee may enforce or seek damages under this Agreement.

 

12.13      Notices. In order to be effective, all notices, requests, and other
communications that a party is required or elects to deliver must be in writing
and must be delivered personally, or by facsimile or electronic mail (provided
such delivery is confirmed), or by a recognized overnight courier service or by
United States mail, first-class, certified or registered, postage prepaid,
return receipt requested, to the other party at its address set forth below or
to such other address as such party may designate by notice given under this
section:

 

If to the University: University of Minnesota   Office for Technology
Commercialization   200 Oak Street, SE, Suite 280   Minneapolis, MN 55445  
Phone: 612.624.0550   Fax: 612.624.6554

 

A-17

 

 

INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

  E-mail: otcagree@umn.edu       For notices sent University of Minnesota under
section 8, Office of the General Counsel with a copy to: Attn: Transactional Law
Services   360 McNamara Alumni Center   200 Oak Street S.E.   Minneapolis, MN
55455-2006   Facsimile No.: 612.626.9624   E-mail: contracts@mail.ogc.umn.edu  
  If to the Licensee: As indicated in section 12 of the EPLA.

 

12.14      Relationship of Parties. In entering into, and performing their
duties under this Agreement, the parties are acting as independent contractors
and independent employers. No provision of this Agreement creates or is to be
construed as creating a partnership, joint venture, or agency relationship
between the parties. No party has the authority to act for or bind the other
party in any respect.

 

12.15      Security Interest. In no event may the Licensee grant, or permit any
person to assert or perfect, a security interest in the Licensee’s rights under
this Agreement.

 

12.16      Survival. Immediately upon the termination or expiration of this
Agreement, except for certain rights granted for the Post-termination Period,
all the Licensee’s rights under this Agreement terminate; provided, however, the
Licensee’s obligations that have accrued before the effective date of
termination or expiration (e.g., the obligation to report and make payments on
sales, leases, or dispositions of Licensed Products and to reimburse the
University for costs) and the obligations specified in section 6.1 survive. The
obligations and rights set forth in sections 6.4 and 8.3 and sections 9, 10, and
11 also survive the termination or expiration of this Agreement.

 

A-18

